14-2048
     Krasniqi v. Lynch
                                                                                     BIA
                                                                               Elstein, IJ
                                                                    A099 697 074/075/076

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE
     32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
     THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 6th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   PAL KRASNIQI, DILE KRASNIQI,
14   RAJMOND KRASNIQI,
15            Petitioners,
16
17                       v.                                     14-2048
18                                                              NAC
19
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.1
23   _____________________________________


              1
           Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Loretta E. Lynch is automatically substituted
     for former Attorney General Eric H. Holder, Jr.
 1   FOR PETITIONERS:          Marialaina L. Masi; Stacy A.
 2                             Huber; Michael P. Diraimondo,
 3                             Melville, New York.
 4
 5   FOR RESPONDENT:          Joyce R. Branda, Acting Assistant
 6                            Attorney General; Mary Jane
 7                            Candaux, Assistant Director;
 8                            Edward E. Wiggers, Trial Attorney,
 9                            Office of Immigration Litigation,
10                            United States Department of
11                            Justice, Washington, D.C.
12
13       UPON DUE CONSIDERATION of this petition for review of a

14   Board of Immigration Appeals (“BIA”) decision, it is hereby

15   ORDERED, ADJUDGED, AND DECREED that the petition for review

16   is DENIED.

17       Petitioners Pal Krasniqi, Dile Krasniqi, and Rajmond

18   Krasniqi, natives of the former Yugoslavia and citizens of

19   Kosovo, seek review of a May 15, 2014, decision of the BIA

20   affirming an April 28, 2011, decision of an Immigration

21   Judge (“IJ”) denying asylum, withholding of removal, and

22   relief under the Convention Against Torture (“CAT”).     In re

23   Pal Krasniqi, Dile Krasniqi, Rajmond Krasniqi, Nos. A099 697

24   074/075/076 (B.I.A. May 15, 2014), aff’g Nos. A099 697

25   074/075/076 (Immig. Ct. N.Y. City Apr. 28, 2011).   We assume

26   the parties’ familiarity with the underlying facts and

27   procedural history in this case.

                                  2
 1       Under the circumstances of this case, we have reviewed

 2   both the IJ’s and the BIA’s opinions “for the sake of

 3   completeness.”     Wangchuck v. Dep’t of Homeland Sec., 448

 4 F.3d 524, 528 (2d Cir. 2006).       The applicable standards of

 5   review are well established.     Xiu Xia Lin v. Mukasey, 534

 6 F.3d 162, 165-66 (2d Cir. 2008).       The agency may,

 7   “[c]onsidering the totality of the circumstances,” base a

 8   credibility finding on inconsistencies in an asylum

 9   applicant’s statements and other record evidence “without

10   regard to whether” they go “to the heart of the applicant’s

11   claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
12 F.3d at 163-64.    Substantial evidence supports the agency’s

13   determination that Pal was not credible.

14       The agency reasonably relied on numerous

15   inconsistencies in the record testimony.       For example, Pal,

16   his wife Dile, and their son Rikard testified inconsistently

17   (in the instant proceeding and in Rikard’s separate removal

18   proceedings) regarding whether Rikard rescued Pal by car

19   after Pal’s alleged beating in February 2005 or whether

20   Rikard was out of town at the time and knew nothing of the

21   incident.    Pal, Dile, and Rikard also testified

                                     3
 1   inconsistently regarding whether Pal went to the doctor’s

 2   house for treatment or the doctor came to their house, and

 3   whether Rikard was present for that treatment.   Furthermore,

 4   Pal testified that they were first threatened in 1999, Dile

 5   testified that they were first threatened in 2001 or 2002,

 6   and Rikard testified that they were first threatened in

 7   2004.   Dile testified that Pal and Rikard received most of

 8   these threats on their cell phones, while Rikard testified

 9   that Dile received all of the threats on their home phone

10   and that he had never personally received a threatening

11   phone call.   The IJ was not compelled to credit their

12   explanation that Pal’s and Rikard’s diagnoses of post-

13   traumatic stress disorder explained their inconsistent

14   testimony because, as she determined, the inconsistencies

15   were too significant.   See Majidi v. Gonzales, 430 F.3d 77,

16   80 (2d Cir. 2005).

17       Having questioned Pal’s credibility, the agency

18   reasonably relied further on Pal’s failure to provide

19   evidence corroborating his specific claims.   See Biao Yang

20   v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).   Given the

21   inconsistency and corroboration findings, the agency’s

                                   4
 1   adverse credibility determination is supported by

 2   substantial evidence, and is dispositive of asylum,

 3   withholding of removal, and CAT relief.    See 8 U.S.C.

 4   § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148, 156-57

 5   (2d Cir. 2006).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   As we have completed our review, any stay of

 8   removal that the Court previously granted in this petition

 9   is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot.    Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk




                                    5